362 U.S. 329 (1960)
UNITED RUBBER, CORK, LINOLEUM & PLASTIC WORKERS OF AMERICA, AFL-CIO, ET AL.
v.
NATIONAL LABOR RELATIONS BOARD.
No. 316.
Supreme Court of United States.
Decided April 4, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Garnet L. Patterson and Arthur J. Goldberg for petitioners.
Solicitor General Rankin, Stuart Rothman, Thomas J. McDermott, Dominick L. Manoli and Norton J. Come for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Fourth Circuit is reversed. National Labor Relations Board v. Drivers, Chauffeurs, Helpers, Local Union No. 639, ante, p. 274.